





SEMPRA ENERGY
SEVERANCE PAY AGREEMENT

THIS AGREEMENT (this “Agreement”), dated as of October 1, 2011 (the “Effective
Date”), is made by and between SEMPRA ENERGY, a California corporation (“Sempra
Energy”), and M. JAVADE CHAUDHRI (the “Executive”).

WHEREAS, the Executive is currently employed by Sempra Energy or a direct or
indirect subsidiary of Sempra Energy (Sempra Energy and its subsidiaries are
hereinafter collectively referred to as the “Company”) as Executive Vice
President and Chief General Counsel; and

WHEREAS, Sempra Energy and the Executive desire to enter into this Agreement;
and

WHEREAS, the Board of Directors of Sempra Energy (the “Board”) has authorized
this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

Section 1.

Definitions.  For purposes of this Agreement, the following capitalized terms
have the meanings set forth below:

“Accounting Firm” has the meaning assigned thereto in Section 9(b) hereof.

“Act” has the meaning assigned thereto in Section 2 hereof.

“Additional Post-Change in Control Severance Payment” has the meaning assigned
thereto in Section 6(a) hereof.

“Affiliate” has the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act.

“Annual Base Salary” means the Executive’s annual base salary from the Company.

“Asset Purchaser” has the meaning assigned thereto in Section 16(e).

“Asset Sale” has the meaning assigned thereto in Section 16(e).

“Average Annual Bonus” means the average of the annual bonuses from the Company
earned by the Executive with respect to the three (3) fiscal years of the
Company immediately preceding the Date of Termination (the “Bonus Fiscal
Years”); provided, however, that, if the Executive was employed by the Company
during all or any portion of one or two of the Bonus Fiscal Years (but not three
of the Bonus Fiscal Years), “Average Annual Bonus” means the average of the
annual bonuses (if any) from the Company earned by the Executive with respect to
the Bonus Fiscal Years during all or any portion of which the Executive was
employed by the Company; and, provided, further, that, if the Executive was not
employed by the Company during all or any portion of any of the Bonus Fiscal
Years, “Average Annual Bonus” means zero.

“Beneficial Owner” has the meaning set forth in Rule 13d-3 promulgated under the
Exchange Act.

“Cause” means:  

(a)

Prior to a Change in Control, (i) the willful failure by the Executive to
substantially perform the Executive’s duties with the Company (other than any
such failure resulting from the Executive’s incapacity due to physical or mental
illness, (ii) the grossly negligent performance of such obligations referenced
in clause (i) of this definition, (iii) the Executive’s gross insubordination;
and/or (iv) the Executive’s commission of one or more acts of moral turpitude
that constitute a violation of applicable law (including but not limited to a
felony) which have or result in an adverse effect on the Company, monetarily or
otherwise, or one or more significant acts of dishonesty.  For purposes of
clause (i) of this subsection (a), no act, or failure to act, on the Executive’s
part shall be deemed “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the Executive’s
act, or failure to act, was in the best interests of the Company.  

(b)

From and after a Change in Control, (i) the willful and continued failure by the
Executive to substantially perform the Executive’s duties with the Company
(other than any such failure resulting from the Executive’s incapacity due to
physical or mental illness or any such actual or anticipated failure after the
issuance of a Notice of Termination for Good Reason by the Executive pursuant to
Section 3 hereof) and/or (ii) the Executive’s commission of one or more acts of
moral turpitude that constitute a violation of applicable law (including but not
limited to a felony) which have or result in an adverse effect on the Company,
monetarily or otherwise, or one or more significant acts of dishonesty.  For
purposes of clause (i) of this subsection (b), no act, or failure to act, on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that the
Executive’s act, or failure to act, was in the best interests of the Company.
 Notwithstanding the foregoing, the Executive shall not be deemed terminated for
Cause pursuant to clause (i) of this subsection (b) unless and until the
Executive shall have been provided with reasonable notice of and, if possible, a
reasonable opportunity to cure the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment for Cause.

“Change in Control” shall be deemed to have occurred on the date that a change
in the ownership of Sempra Energy, a change in the effective control of Sempra
Energy, or a change in the ownership of a substantial portion of assets of
Sempra Energy occurs (each, as defined in subsection (a) below), except as
otherwise provided in subsections (b), (c) and (d) below:

(a)

(i)

a “change in the ownership of Sempra Energy” occurs on the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of Sempra Energy that, together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the stock of Sempra Energy,

(ii)

a “change in the effective control of Sempra Energy” occurs only on either of
the following dates:

(A)

the date any one person, or more than one person acting as a group, acquires (or
has acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of Sempra
Energy possessing thirty percent (30%) or more of the total voting power of the
stock of Sempra Energy, or

(B)

the date a majority of the members of the Board is replaced during any twelve
(12) month period by directors whose appointment or election is not endorsed by
a majority of the members of the Board before the date of appointment or
election, and

(iii)

a “change in the ownership of a substantial portion of assets of Sempra Energy”
occurs on the date any one person, or more than one person acting as a group,
acquires (or has acquired during the twelve (12) month period ending on the date
of the most recent acquisition by such person or persons) assets from Sempra
Energy that have a total gross fair market value equal to or more than
eighty-five percent (85%) of the total gross fair market value of all of the
assets of Sempra Energy immediately before such acquisition or acquisitions.

(b)

A “change in the ownership of Sempra Energy” or “a change in the effective
control of Sempra Energy” shall not occur under clause (a)(i) or (a)(ii) by
reason of any of the following:

(i)

an acquisition of ownership of stock of Sempra Energy directly from Sempra
Energy or its Affiliates other than in connection with the acquisition by Sempra
Energy or its Affiliates of a business,

(ii)

a merger or consolidation which would result in the voting securities of Sempra
Energy outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, at least sixty percent (60%) of the
combined voting power of the securities of Sempra Energy or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or

(iii)

a merger or consolidation effected to implement a recapitalization of Sempra
Energy (or similar transaction) in which no Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of Sempra Energy (not including the
securities beneficially owned by such Person any securities acquired directly
from Sempra Energy or its Affiliates other than in connection with the
acquisition by Sempra Energy or its Affiliates of a business) representing
twenty percent (20%) or more of the combined voting power of Sempra Energy’s
then outstanding securities.

(c)

A “change in the ownership of a substantial portion of assets of Sempra Energy”
shall not occur under clause (a)(iii) by reason of a sale or disposition by
Sempra Energy of the assets of Sempra Energy to an entity, at least sixty
percent (60%) of the combined voting power of the voting securities of which are
owned by shareholders of Sempra Energy in substantially the same proportions as
their ownership of Sempra Energy immediately prior to such sale.

(d)

This definition of “Change in Control” shall be limited to the definition of a
“change in control event” relating to Sempra Energy under Treasury Regulation
Section 1.409A-3(i)(5).  A “Change in Control” shall only occur if there is a
“change in control event” relating to Sempra Energy under Treasury Regulation
Section 1.409A-3(i)(5) with respect to the Executive.

“Change in Control Date” means the date on which a Change in Control occurs.

“Code” means the Internal Revenue Code of 1986, as amended.

“Compensation Committee” means the compensation committee of the Board.

“Consulting Period” has the meaning assigned thereto in Section 14(e) hereof.

“Date of Termination” has the meaning assigned thereto in Section 3(b) hereof.

“Deferred Compensation Plan” has the meaning assigned thereto in Section 5(f)
hereof.

“Disability” has the meaning set forth in the Company’s long-term disability
plan or its successor; provided, however, that the Board may not terminate the
Executive’s employment hereunder by reason of Disability unless (i) at the time
of such termination there is no reasonable expectation that the Executive will
return to work within the next ninety (90) day period and (ii) such termination
is permitted by all applicable disability laws.  

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
applicable rulings and regulations thereunder.

“Excise Tax” has the meaning assigned thereto in Section 9(a) hereof.

“Good Reason” means:

(a)

Prior to a Change in Control, the occurrence of any of the following without the
prior written consent of the Executive, unless such act or failure to act is
corrected by the Company prior to the Date of Termination specified in the
Notice of Termination (as required under Section 3 hereof):

(i)

the assignment to the Executive of any duties materially inconsistent with the
range of duties and responsibilities appropriate to a senior Executive within
the Company (such range determined by reference to past, current and reasonable
practices within the Company);

(ii)

a material reduction in the Executive’s overall standing and responsibilities
within the Company, but not including (A) a mere change in title or (B) a
transfer within the Company, which, in the case of both (A) and (B), does not
adversely affect the Executive’s overall status within the Company;

(iii)

a material reduction by the Company in the Executive’s aggregate annualized
compensation and benefits opportunities, except for across-the-board reductions
(or modifications of benefit plans) similarly affecting all similarly situated
executives (both of the Company and of any Person then in control of the
Company) of comparable rank with the Executive;

(iv)

the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation and benefits or any portion of an installment
of deferred compensation under any deferred compensation program of the Company
within thirty (30) days of the date such compensation is due;

(v)

any purported termination of the Executive’s employment that is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 3
hereof; for purposes of this Agreement, no such purported termination shall be
effective;

(vi)

the failure by Sempra Energy to perform its obligations under Section 16(c), (d)
or (e) hereof;

(vii)

the failure by the Company to provide the indemnification and D&O insurance
protection Section 11 of this Agreement requires it to provide; or

(viii)

the failure by Sempra Energy to comply with any material provision of this
Agreement.

(b)

From and after a Change in Control, the occurrence of any of the following
without the prior written consent of the Executive, unless such act or failure
to act is corrected by the Company prior to the Date of Termination specified in
the Notice of Termination (as required under Section 3 hereof):

(i)

an adverse change in the Executive’s title, authority, duties, responsibilities
or reporting lines as in effect immediately prior to the Change in Control;

(ii)

a reduction by the Company in the Executive’s aggregate annualized compensation
opportunities, except for across-the-board reductions in base salaries, annual
bonus opportunities or long-term incentive compensation opportunities of less
than ten percent (10%) similarly affecting all similarly situated executives
(both of the Company and of any Person then in control of the Company) of
comparable rank with the Executive; or the failure by the Company to continue in
effect any material benefit plan in which the Executive participates immediately
prior to the Change in Control, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan,
or the failure by the Company to continue the Executive's participation therein
(or in such substitute or alternative plan) on a basis not materially less
favorable, both in terms of the amount of benefits provided and the level of the
Executive's participation relative to other participants, as existed at the time
of the Change in Control;

(iii)

the relocation of the Executive’s principal place of employment immediately
prior to the Change in Control Date (the “Principal Location”) to a location
which is both further away from the Executive’s residence and more than thirty
(30) miles from such Principal Location, or the Company’s requiring the
Executive to be based anywhere other than such Principal Location (or permitted
relocation thereof), or a substantial increase in the Executive’s business
travel obligations outside of the Southern California area as of the Effective
Date other than any such increase that (A) arises in connection with
extraordinary business activities of the Company of limited duration and (B) is
understood not to be part of the Executive’s regular duties with the Company;

(iv)

the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation and benefits or any portion of an installment
of deferred compensation under any deferred compensation program of the Company
within thirty (30) days of the date such compensation is due;

(v)

any purported termination of the Executive’s employment that is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 3
hereof; for purposes of this Agreement, no such purported termination shall be
effective;

(vi)

the failure by Sempra Energy to perform its obligations under Section 16(c), (d)
or (e) hereof;

(vii)

the failure by the Company to provide the indemnification and D&O insurance
protection Section 11 of this Agreement requires it to provide; or

(viii)

the failure by Sempra Energy to comply with any material provision of this
Agreement.

Following a Change in Control, the Executive’s determination that an act or
failure to act constitutes Good Reason shall be presumed to be valid unless such
determination is deemed to be unreasonable by an arbitrator pursuant to the
procedure described in Section 13 hereof.  The Executive’s right to terminate
the Executive’s employment for Good Reason shall not be affected by the
Executive’s incapacity due to physical or mental illness.  The Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder.

“Incentive Compensation Awards” means awards granted under Incentive
Compensation Plans providing the Executive with the opportunity to earn, on a
year-by-year basis, annual and long-term incentive compensation.

“Incentive Compensation Plans” means annual incentive compensation plans and
long-term incentive compensation plans of the Company, which long-term incentive
compensation plans may include plans offering stock options, restricted stock
and other long-term incentive compensation.

“Involuntary Termination” means (a) the Executive’s Separation from Service by
reason of a termination of employment by the Company other than for Cause,
death, or Disability, or (b) the Executive’s Separation from Service by reason
of resignation of employment with the Company for Good Reason.    

“JAMS Rules” has the meaning assigned thereto in Section 13 hereof.

“Notice of Termination” has the meaning assigned thereto in Section 3(a) hereof.

“Payment” has the meaning assigned thereto in Section 9(a) hereof.

“Payment in Lieu of Notice” has the meaning assigned thereto in Section 3(b)
hereof.

“Person” has the meaning set forth in section 3(a)(9) of the Exchange Act, as
modified and used in sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its Affiliates, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, (iv) a corporation owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company, or (v) a person or group
as used in Rule 13d-1(b) promulgated under the Exchange Act.

“Post-Change in Control Accrued Obligations” has the meaning assigned thereto in
Section 6(a) hereof.

“Post-Change in Control Severance Payment” has the meaning assigned thereto in
Section 6 hereof.

“Pre-Change in Control Accrued Obligations” has the meaning assigned thereto in
Section 5(a) hereof.

“Pre-Change in Control Severance Payment” has the meaning assigned thereto in
Section 5 hereof.

“Principal Location” has the meaning assigned thereto in clause (b)(iii) of the
definition of Good Reason, above.

“Proprietary Information” has the meaning assigned thereto in Section 14(a)
hereof.

“Release” has the meaning assigned thereto in Section 14(d) hereof.

“Section 409A Payments” means any of the following:  (a) the Payment in Lieu of
Notice, (b) the Pre-Change in Control Severance Payment, (c) the Post-Change in
Control Severance Payment, (d) the Additional Post-Change in Control Severance
Payment, (e) the Consulting Payment, (f) the payment under Section 6(b) (but
only to the extent such payment or portion thereof is subject to Section 409A of
the Code), (g) the financial planning services provided under Sections 5(e) and
6(f), and (h) the legal fees and expenses reimbursed under Section 15.

“Sempra Energy Control Group” means Sempra Energy and all persons with whom
Sempra Energy would be considered a single employer under Section 414(b) or
414(c) of the Code, as determined from time to time.

“Separation from Service”, with respect to the Executive (or another Service
Provider), means the Executive’s (or such Service Provider’s) (a) termination of
employment or (b) other termination or reduction in services, provided that such
termination or reduction in clause (a) or (b) constitutes a “separation from
service,” as defined in Treasury Regulation Section 1.409A-1(h), with respect to
the Service Recipient.

“SERP” has the meaning assigned thereto in Section 6(b) hereof.

“Service Provider” means the Executive or any other “service provider,” as
defined in Treasury Regulation Section 1.409A-1(f).

“Service Recipient,” with respect to the Executive, means Sempra Energy (if the
Executive is employed by Sempra Energy), or the subsidiary of Sempra Energy
employing the Executive, whichever is applicable, and all persons considered
part of the “service recipient,” as defined in Treasury Regulation Section
1.409A-1(g), as determined from time to time.  As provided in Treasury
Regulation Section 1.409A-1(g), the “Service Recipient” shall mean the person
for whom the services are performed and with respect to whom the legally binding
right to compensation arises, and all persons with whom such person would be
considered a single employer under Section 414(b) or 414(c) of the Code.

“Specified Employee” means a Service Provider who, as of the date of the Service
Provider’s Separation from Service is a “Key Employee” of the Service Recipient
any stock of which is publicly traded on an established securities market or
otherwise.  For purposes of this definition, a Service Provider is a “Key
Employee” if the Service Provider meets the requirements of Section
416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with the
Treasury Regulations thereunder and disregarding Section 416(i)(5) of the Code)
at any time during the Testing Year.  If a Service Provider is a “Key Employee”
(as defined above) as of a Specified Employee Identification Date, the Service
Provider shall be treated as “Key Employee” for the entire twelve (12) month
period beginning on the Specified Employee Effective Date.  For purposes of this
definition, a Service Provider’s compensation for a Testing Year shall mean such
Service Provider’s compensation, as determined under Treasury Regulation Section
1.415(c)-2(a) (and applied as if the Service Recipient were not using any safe
harbor provided in Treasury Regulation Section 1.415(c)-2(d), were not using any
of the elective special timing rules provided in Treasury Regulation Section
1.415(c)-2(e), and were not using any of the elective special rules provided in
Treasury Regulation Section 1.415(c)-2(g)), from the Service Recipient for such
Testing Year.  The “Specified Employees” shall be determined in accordance with
Section 409A(a)(2)(B)(i) of the Code and Treasury Regulation Section
1.409A-1(i).

“Specified Employee Effective Date” means the first day of the fourth month
following the Specified Employee Identification Date.  The Specified Employee
Effective Date may be changed by Sempra Energy, in its discretion, in accordance
with Treasury Regulation Section 1.409A-1(i)(4).

“Specified Employee Identification Date”, for purposes of Treasury Regulation
Section 1.409A-1(i)(3), shall mean December 31.  The “Specified Employee
Identification Date” shall apply to all “nonqualified deferred compensation
plans” (as defined in Treasury Regulation Section 1.409A-1(a)) of the Service
Recipient and all affected Service Providers.  The “Specified Employee
Identification Date” may be changed by Sempra Energy, in its discretion, in
accordance with Treasury Regulation Section 1.409A-1(i)(3).

“Testing Year” shall mean the twelve (12) month period ending on the Specified
Employee Identification Date, as determined from time to time.

“Underpayment” has the meaning assigned thereto in Section 9(b) hereof.

For purposes of this Agreement, references to any “Treasury Regulation” shall
mean such Treasury Regulation as in effect on the date hereof.

Section 2.

Sarbanes-Oxley Act of 2002.  Notwithstanding anything herein to the contrary, if
the Company determines, in its good faith judgment, that any provision of this
Agreement is likely to be interpreted as a personal loan prohibited by the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated thereunder
(the “Act”), then such provision shall be modified as necessary or appropriate
so as to not violate the Act; and if this cannot be accomplished, then the
Company shall use its reasonable efforts to provide the Executive with similar,
but lawful, substitute benefit(s) at a cost to the Company not to significantly
exceed the amount the Company would have otherwise paid to provide such
benefit(s) to the Executive.  In addition, if the Executive is required to
forfeit or to make any repayment of any compensation or benefit(s) to the
Company under the Act or any other law, such forfeiture or repayment shall not
constitute Good Reason.

Section 3.

Notice and Date of Termination.  

(a)

Any termination of the Executive’s employment by the Company or by the Executive
shall be communicated by a written notice of termination to the other party (the
“Notice of Termination”).  Where applicable, the Notice of Termination shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated.  Unless the Board determines otherwise, a Notice of
Termination by the Executive alleging a termination for Good Reason must be made
within 180 days of the act or failure to act that the Executive alleges to
constitute Good Reason.  

(b)

The date of the Executive’s termination of employment with the Company (the
“Date of Termination”) shall be determined as follows:  (i) if the Executive has
a Separation from Service by reason of the Company terminating his or her
employment, either with or without Cause, the Date of Termination shall be the
date specified in the Notice of Termination (which, in the case of a termination
by the Company other than for Cause, shall not be less than two (2) weeks from
the date such Notice of Termination is given unless the Company elects to pay
the Executive, in addition to any other amounts payable hereunder, an amount
(the “Payment in Lieu of Notice”) equal to two (2) weeks of the Executive’s
Annual Base Salary in effect on the Date of Termination), and (ii) if the basis
for the Executive’s Involuntary Termination is his resignation for Good Reason,
the Date of Termination shall be determined by the Executive and specified in
the Notice of Termination, but shall not in any event be less than fifteen (15)
days nor more than sixty (60) days after the date such Notice of Termination is
given.   The Payment in Lieu of Notice shall be paid on such date as is
determined by the Company within thirty (30) days after the date of the
Executive’s Separation from Service; provided, however, that if the Executive is
a Specified Employee on the date of his or her Separation from Service, such
Payment in Lieu of Notice shall be paid as provided in Section 10 hereof.

Section 4.

Termination from the Board.  Upon the termination of the Executive’s employment
for any reason, the Executive’s membership on the Board, the board of directors
of any of the Company’s Affiliates, any committees of the Board and any
committees of the board of directors of any of the Company’s Affiliates, if
applicable, shall be automatically terminated.

Section 5.

Severance Benefits upon Involuntary Termination Prior to Change in Control.
 Except as provided in Section 6 and Section 19(i) hereof, in the event of the
Involuntary Termination of the Executive prior to a Change in Control, the
Company shall pay the Executive, in one lump sum cash payment, an amount (the
“Pre-Change in Control Severance Payment”) equal to the greater of:  (X) 170% of
the Executive’s Annual Base Salary as in effect on the Date of Termination, and
(Y) the Executive’s Annual Base Salary as in effect on the Date of Termination,
plus the Executive’s Average Annual Bonus.  In addition to the Pre-Change in
Control Severance Payment, the Executive shall be entitled to the following
additional benefits specified in subsections (a) through (e).  Except as
provided in Section 5(f), the Pre-Change in Control Severance Payment and the
payment under Section 5(a) shall be paid on such date as is determined by the
Company within thirty (30) days after the date of the Involuntary Termination;
provided, however, that, if the Executive is a Specified Employee on the date of
the Executive’s Involuntary Termination, the Pre-Change in Control Severance
Payment and the financial planning services provided under Section 5(e) shall be
paid as provided in Section 10 hereof.  

(a)

Accrued Obligations.  The Company shall pay the Executive a lump sum amount in
cash equal to the sum of (A) the Executive’s Annual Base Salary through the Date
of Termination to the extent not theretofore paid, (B) an amount equal to any
annual Incentive Compensation Awards earned with respect to fiscal years ended
prior to the year that includes the Date of Termination to the extent not
theretofore paid, (C) any accrued and unpaid vacation, if any, and (D)
reimbursement for unreimbursed business expenses, if any, properly incurred by
the Executive in the performance of his duties in accordance with policies
established from time to time by the Board, in each case to the extent not
theretofore paid.  (The amounts specified in clauses (A), (B), (C) and (D) shall
be hereinafter referred to as the “Pre-Change in Control Accrued Obligations”).

(b)

Equity Based Compensation.  The Executive shall retain all rights to any
equity-based compensation awards to the extent set forth in the applicable plan
and/or award agreement.

(c)

Welfare Benefits.  Subject to Section 12 below, for a period of twelve (12)
months following the date of the Involuntary Termination (and an additional
twelve (12) months if the Executive provides consulting services under Section
14(e) hereof), the Executive and his dependents shall be provided with health
insurance benefits substantially similar to those provided to the Executive and
his dependents immediately prior to the date of the Involuntary Termination;
provided, however, that such benefits shall be provided on substantially the
same terms and conditions and at the same cost to the Executive as in effect
immediately prior to the date of the Involuntary Termination.  Such benefits
shall be provided through insurance maintained by the Company under the
Company’s benefit plans.  Such benefits shall be provided in a manner that
complies with Treasury Regulation Section 1.409A-1(a)(5).

(d)

Outplacement Services.  The Executive shall receive reasonable outplacement
services, on an in-kind basis, suitable to his position and directly related to
the Executive’s Involuntary Termination, for a period of twenty-four (24) months
following the date of the Involuntary Termination, in an aggregate amount of
cost to the Company not to exceed $50,000.  Notwithstanding the foregoing, the
Executive shall cease to receive outplacement services on the date the Executive
accepts employment with a subsequent employer.  Such outplacement services shall
be provided in a manner that complies with Treasury Regulation Section
1.409A-1(b)(9)(v)(A).

(e)

Financial Planning Services.  The Executive shall receive financial planning
services, on an in-kind basis, for a period of twenty-four (24) months following
the Date of Termination.  Such financial planning services shall include expert
financial and legal resources to assist the Executive with financial planning
needs and shall be limited to (i) current investment portfolio management, (ii)
tax planning, (iii) tax return preparation, and (iv) estate planning advice and
document preparation (including wills and trusts); provided, however, that the
Company shall provide such financial planning services during any taxable year
of the Executive only to the extent the cost to the Company for such taxable
year does not exceed $25,000.  The Company shall provide such financial planning
services through a financial planner selected by the Company, and shall pay the
fees for such financial planning services.  The financial planning services
provided during any taxable year of the Executive shall not affect the financial
planning services provided in any other taxable year of the Executive.  The
Executive’s right to financial planning services shall not be subject to
liquidation or exchange for any other benefit.  Such financial planning services
shall be provided in a manner that complies with Treasury Regulation Section
1.409A-3(i)(1)(iv).  

(f)

Deferral of Payments.  The Executive shall have the right to elect to defer the
Pre-Change in Control Severance Payment to be received by the Executive pursuant
to this Section 5 under the terms and conditions of the Sempra Energy 2005
Deferred Compensation Plan (the “Deferred Compensation Plan”).  Any such
deferral election shall be made in accordance with Section 18(b) hereof.

Section 6.

Severance Benefits upon Involuntary Termination in Connection with and after
Change in Control.  Notwithstanding the provisions of Section 5 above, and
except as provided in Section 19(i) hereof, in the event of the Involuntary
Termination of the Executive on or within two (2) years following a Change in
Control, in lieu of the payments described in Section 5 above, the Company shall
pay the Executive, in one lump sum cash payment, an amount (the “Post-Change in
Control Severance Payment”) equal to two times the greater of:  (X)  170% of the
Executive’s Annual Base Salary as in effect immediately prior to the Change in
Control or the Date of Termination, whichever is greater, and (Y) the
Executive’s Annual Base Salary as in effect immediately prior to the Change in
Control or on the Date of Termination, whichever is greater, plus the
Executive’s Average Annual Bonus.  In addition to the Post-Change in Control
Severance Payment, the Executive shall be entitled to the following additional
benefits specified in subsections (a) through (f).  Except as provided in
Sections 6(g) and 6(h), the Post-Change in Control Severance Payment and the
payments under Sections 6(a) and (b) shall be paid on such date as is determined
by the Company within thirty (30) days after the date of the Involuntary
Termination; provided, however, that, if the Executive is a Specified Employee
on the date of the Executive’s Involuntary Termination, the Post-Change in
Control Severance Payment, the Additional Post-Change in Control Severance
Payment under Section 6(a)(E), the payment under Section 6(b) (but only to the
extent such payment or portion thereof is subject to Section 409A of the Code),
and the financial planning services provided under Section 6(f) shall be paid as
provided in Section 10 hereof.

(a)

Accrued Obligations.  The Company shall pay the Executive a lump sum amount in
cash equal to the sum of (A) the Executive’s Annual Base Salary through the Date
of Termination to the extent not theretofore paid, (B) an amount equal to any
annual Incentive Compensation Awards earned with respect to fiscal years ended
prior to the year that includes the Date of Termination to the extent not
theretofore paid, (C) any accrued and unpaid vacation, if any, (D) reimbursement
for unreimbursed business expenses, if any, properly incurred by the Executive
in the performance of his duties in accordance with policies established from
time to time by the Board, and (E) an amount (the “Additional Post-Change in
Control Severance Payment”) equal to:  (i) the greater of:  (X) 70% of the
Executive’s Annual Base Salary as in effect immediately prior to the Change in
Control or on the Date of Termination, whichever is greater, or (Y) the
Executive’s Average Annual Bonus, multiplied by (ii) a fraction, the numerator
of which shall be the number of days from the beginning of such fiscal year to
and including the Date of Termination and the denominator of which shall be 365,
in the case of each amount described in clause (A), (B), (C) or (D) to the
extent not theretofore paid.  (The amounts specified in clauses (A), (B), (C),
(D) and (E) shall be hereinafter referred to as the “Post-Change in Control
Accrued Obligations”).

(b)

Pension Supplement.  The Executive shall be entitled to receive a Supplemental
Retirement Benefit under the Sempra Energy Supplemental Executive Retirement
Plan, as in effect from time to time (“SERP”), determined in accordance with
this Section 6(b), in the event that the Executive is a “Participant” (as
defined in the SERP) as of the Date of Termination.  Such Supplemental
Retirement Benefit shall be determined by crediting the Executive with
additional months of Service (if any) equal to the number of full calendar
months from the Date of Termination to the date on which the Executive would
have attained age 62.  The Executive shall be entitled to receive such
Supplemental Retirement Benefit without regard to whether the Executive has
attained age 55 or completed five years of “Service” (as defined in the SERP) as
of the Date of Termination.  The Executive shall be treated as qualified for
“Retirement” (as defined in the SERP) as of the Date of Termination, and the
Executive’s Vesting Factor with respect to the Supplemental Retirement Benefit
shall be 100%.  The Executive’s Supplemental Retirement Benefit shall be
calculated based on the Executive’s actual age as of the date of commencement of
payment of such Supplemental Retirement Benefit (the “SERP Distribution Date”),
and by applying the applicable early retirement factors under the SERP, if the
Executive has not attained age 62 but has attained age 55 as of the SERP
Distribution Date.  If the Executive has not attained age 55 as of the SERP
Distribution Date, the Executive’s Supplemental Retirement Benefit shall be
calculated by applying the applicable early retirement factor under the SERP for
age 55, and the Supplemental Retirement Benefit otherwise payable at age 55
shall be actuarially adjusted to the Executive’s actual age as of the SERP
Distribution Date using the following actuarial assumptions:  (i) the applicable
mortality table promulgated by the Internal Revenue Service under Section
417(e)(3) of the Code, as in effect on the first day of the calendar year in
which the SERP Distribution Date occurs, and (ii) the applicable interest rate
promulgated by the Internal Revenue Service under Section 417(a)(3) of the Code
for the November next preceding the first day of the calendar year in which the
SERP Distribution Date occurs.  The Executive’s Supplemental Retirement Benefit
shall be determined in accordance with this Section 6(b), notwithstanding any
contrary provisions of the SERP and, to the extent subject to Section 409A of
the Code, shall be paid in accordance with Treasury Regulation Section
1.409A-3(c)(1).  The Supplemental Retirement Benefit paid to or on behalf of the
Executive in accordance with this Section 6(b) shall be in full satisfaction of
any and all of the benefits payable to or on behalf of the Executive under the
SERP.  

(c)

Equity-Based Compensation.  Notwithstanding the provisions of any applicable
equity-compensation plan or award agreement to the contrary, all equity-based
Incentive Compensation Awards (including, without limitation, stock options,
stock appreciation rights, restricted stock awards, restricted stock units,
performance share awards, awards covered under Section 162(m) of the Code, and
dividend equivalents) held by the Executive shall immediately vest and become
exercisable or payable, as the case may be, as of the Date of Termination, to be
exercised or paid, as the case may be, in accordance with the terms of the
applicable Incentive Compensation Plan and Incentive Compensation Award
agreement, and any restrictions on any such Incentive Compensation Awards shall
automatically lapse; provided, however, that any such stock option or stock
appreciation rights awards granted on or after June 26, 1998 shall remain
outstanding and exercisable until the earlier of (A) the later of eighteen (18)
months following the Date of Termination or the period specified in the
applicable Incentive Compensation Award agreements or (B) the expiration of the
original term of such Incentive Compensation Award (or, if earlier, the tenth
anniversary of the original date of grant) (it being understood that all
Incentive Compensation Awards granted prior to or after June 26, 1998 shall
remain outstanding and exercisable for a period that is no less than that
provided for in the applicable agreement in effect as of the date of grant).

(d)

Welfare Benefits.  Subject to Section 12 below, for a period of twenty-four (24)
months following the date of Involuntary Termination (and an additional twelve
(12) months if the Executive provides consulting services under Section 14(e)
hereof), the Executive and his dependents shall be provided with life,
disability, accident and health insurance benefits substantially similar to
those provided to the Executive and his dependents immediately prior to the date
of Involuntary Termination or the Change in Control Date, whichever is more
favorable to the Executive; provided, however, that such benefits shall be
provided on substantially the same terms and conditions and at the same cost to
the Executive as in effect immediately prior to the date of Involuntary
Termination or the Change in Control Date, whichever is more favorable to the
Executive.  Such benefits shall be provided through insurance maintained by the
Company under the Company benefit plans.  Such benefits shall be provided in a
manner that complies with Treasury Regulation Section 1.409A-1(a)(5).

(e)

Outplacement Services.  The Executive shall receive reasonable outplacement
services, on an in-kind basis, suitable to his position and directly related to
the Executive’s Involuntary Termination, for a period of thirty-six (36) months
following the date of Involuntary Termination (but in no event beyond the last
day of the Executive’s second taxable year following the Executive’s taxable
year in which the Involuntary Termination occurs), in the aggregate amount of
cost to the Company not to exceed $50,000.  Notwithstanding the foregoing, the
Executive shall cease to receive outplacement services on the date the Executive
accepts employment with a subsequent employer.  Such outplacement services shall
be provided in a manner that complies with Treasury Regulation Section
1.409A-1(b)(9)(v)(A).

(f)

Financial Planning Services.  The Executive shall receive financial planning
services, on an in-kind basis, for a period of thirty-six (36) months following
the date of Involuntary Termination.  Such financial planning services shall
include expert financial and legal resources to assist the Executive with
financial planning needs and shall be limited to (i) current investment
portfolio management, (ii) tax planning, (iii) tax return preparation, and (iv)
estate planning advice and document preparation (including wills and trusts);
provided, however, that the Company shall provide such financial services during
any taxable year of the Executive only to the extent the cost to the Company for
such taxable year does not exceed $25,000.  The Company shall provide such
financial planning services through a financial planner selected by the Company,
and shall pay the fees for such financial planning services.  The financial
planning services provided during any taxable year of the Executive shall not
affect the financial planning services provided in any other taxable year of the
Executive.  The Executive’s right to financial planning services shall not be
subject to liquidation or exchange for any other benefit.  Such financial
planning services shall be provided in a manner that complies with Section
1.409A-3(i)(1)(iv).   

(g)

Involuntary Termination in Connection with a Change in Control.  Notwithstanding
anything contained herein, in the event of an Involuntary Termination prior to a
Change in Control, if the Involuntary Termination (1) was at the request of a
third party who has taken steps reasonably calculated to effect such Change in
Control or (2) otherwise arose in connection with or in anticipation of such
Change in Control, then the Executive shall, in lieu of the payments described
in Section 5 hereof, be entitled to the Post-Change in Control Severance Payment
and the additional benefits described in this Section 6 as if such Involuntary
Termination had occurred within two (2) years following the Change in Control.
 The amounts specified in Section 6 that are to be paid under this Section 6(g)
shall be reduced by any amount previously paid under Section 5.  The amounts to
be paid under this Section 6(g) shall be paid within thirty (30) days after the
Change in Control Date of such Change in Control.

(h)

Deferral of Payments.  The Executive shall have the right to elect to defer the
Post-Change in Control Severance Payment to be received by the Executive
pursuant to this Section 6 under the terms and conditions of the Deferred
Compensation Plan.  Any such deferral election shall be made in accordance with
Section 18(b) hereof.

Section 7.

Severance Benefits upon Termination by the Company for Cause or by the Executive
Other than for Good Reason.  If the Executive’s employment shall be terminated
for Cause, or if the Executive terminates employment other than for Good Reason,
the Company shall have no further obligations to the Executive under this
Agreement other than the Pre-Change in Control Accrued Obligations and any
amounts or benefits described in Section 11 hereof.

Section 8.

Severance Benefits upon Termination due to Death or Disability.  If the
Executive has a Separation from Service by reason of death or Disability, the
Company shall pay the Executive or his estate, as the case may be, the
Post-Change in Control Accrued Obligations (without regard to whether a Change
in Control has occurred) and any amounts or benefits described in Section 11
hereof.  Such payments shall be in addition to those rights and benefits to
which the Executive or his estate may be entitled under the relevant Company
plans or programs.  Such payments shall be paid on such date as determined by
the Company within thirty (30) days after the date of the Separation from
Service; provided, however, that if the Executive is a Specified Employee on the
date of the Executive’s Separation from Service by reason of Disability, the
Additional Post-Change in Control Severance Payment under Section 6(a)(E) shall
be paid as provided in Section 10 hereof.

Section 9.

Limitation on Payments by the Company.  

(a)

Anything in this Agreement to the contrary notwithstanding and except as set
forth in this Section 9 below, in the event it shall be determined that any
payment or distribution in the nature of compensation (within the meaning of
Section 280G(b)(2) of the Code) to or for the benefit of the Executive, whether
paid or payable pursuant to this Agreement or otherwise (the “Payment”) would be
subject (in whole or in part) to the excise tax imposed by Section 4999 of the
Code, (the “Excise Tax”), then, subject to subsection (b), the Pre-Change in
Control Severance Payment or the Post-Change in Control Severance Payment
(whichever is applicable) payable under this Agreement shall be reduced under
this subsection (a) to the amount equal to the Reduced Payment.  For such
Payment payable under this Agreement, the “Reduced Payment” shall be the amount
equal to the greatest portion of the Payment (which may be zero)  that, if paid,
would result in no portion of any Payment being subject to the Excise Tax.  

(b)

The Pre-Change in Control Severance Benefit or the Post-Change in Control
Severance Payment (whichever is applicable) payable under this Agreement shall
not be reduced under subsection (a) if:  

(i)

such reduction in such Payment is not sufficient to cause no portion of any
Payment to be subject to the Excise Tax, or

(ii)

the Net After-Tax Unreduced Payments (as defined below) would equal or exceed
one hundred and five percent (105%) of the Net After-Tax Reduced Payments (as
defined below).  

For purposes of determining the amount of any Reduced Payment under subsection
(a), and the Net-After Tax Reduced Payments and the Net After-Tax Unreduced
Payments, the Executive shall be considered to pay federal, state and local
income and employment taxes at the Executive’s applicable marginal rates taking
into consideration any reduction in federal income taxes which could be obtained
from the deduction of state and local income taxes, and any reduction or
disallowance of itemized deductions and personal exemptions under applicable tax
law).  The applicable federal, state and local income and employment taxes and
the Excise Tax (to the extent applicable) are collectively referred to as the
“Taxes”.

(c)

The following definitions shall apply for purposes of this Section 9:

(i)

“Net After-Tax Reduced Payments” shall mean the total amount of all Payments
that the Executive would retain, on a Net After-Tax Basis, in the event that the
Payments payable under this Agreement are reduced pursuant to subsection (a).

(ii)

“Net After-Tax Unreduced Payments” shall mean the total amount of all Payments
that the Executive would retain, on a Net After-Tax Basis, in the event that the
Payments payable under this Agreement are not reduced pursuant to subsection
(a).

(iii)

“Net After-Tax Basis” shall mean, with respect to the Payments, either with or
without reduction under subsection (a) (as applicable), the amount that would be
retained by the Executive from such Payments after the payment of all Taxes.

(d)

All determinations required to be made under this Section 9 and the assumptions
to be utilized in arriving at such determinations, shall be made by a nationally
recognized accounting firm as may be agreed by the Company and the Executive
(the “Accounting Firm”); provided, that the Accounting Firm’s determination
shall be made based upon “substantial authority” within the meaning of Section
6662 of the Code.  The Accounting Firm shall provide detailed supporting
calculations to both the Company and the Executive within fifteen (15) business
days of the receipt of notice from the Executive that there has been a Payment
or such earlier time as is requested by the Company.  All fees and expenses of
the Accounting Firm shall be borne solely by the Company.  Any determination by
the Accounting Firm shall be binding upon the Company and the Executive.  For
purposes of determining whether and the extent to which the Payments will be
subject to the Excise Tax, (i) no portion of the Payments the receipt or
enjoyment of which the Executive shall have waived at such time and in such
manner as not to constitute a “payment” within the meaning of Section 280G(b) of
the Code shall be taken into account, (ii) no portion of the Payments shall be
taken into account which, in the written opinion of the Accounting Firm, does
not constitute a “parachute payment” within the meaning of Section 280G(b)(2) of
the Code (including by reason of Section 280G(b)(4)(A) of the Code) and, in
calculating the Excise Tax, no portion of such Payments shall be taken into
account which, in the opinion of the Accounting Firm, constitutes reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code, in excess of the base amount (as defined in Section
280G(b)(3) of the Code) allocable to such reasonable compensation, and (iii) the
value of any non-cash benefit or any deferred payment or benefit included in the
Payments shall be determined by the Accounting Firm in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.

Section 10.

Delayed Distribution under Section 409A of the Code.  If the Executive is a
Specified Employee on the date of the Executive’s Involuntary Termination (or on
the date of the Executive’s Separation from Service by reason of Disability),
the Section 409A Payments, and any other payments or benefits under this
Agreement subject to Section 409A of the Code, shall be delayed in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, and
such payments or benefits shall be paid or distributed to the Executive during
the thirty (30) day period commencing on the earlier of (a) the expiration of
the six-month period measured from the date of the Executive’s Separation from
Service or (b) the date of the Executive’s death.  Upon the expiration of the
applicable six-month period under Section 409A(a)(2)(B)(i) of the Code, all
payments deferred pursuant to this Section 10 (excluding in-kind benefits) shall
be paid in a lump sum payment to the Executive, plus interest thereon from the
date of the Executive’s Involuntary Termination through the payment date at an
annual rate equal to Moody’s Rate.  The “Moody’s Rate” shall mean the average of
the daily Moody’s Corporate Bond Yield Average – Monthly Average Corporates as
published by Moody’s Investors Service, Inc. (or any successor) for the month
next preceding the Date of Termination.  Any remaining payments due under the
Agreement shall be paid as otherwise provided herein.

Section 11.

Nonexclusivity of Rights.  Nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any benefit, plan, program,
policy or practice provided by the Company and for which the Executive may
qualify (except with respect to any benefit to which the Executive has waived
his rights in writing), including, without limitation, any and all
indemnification arrangements in favor of the Executive (whether under agreements
or under the Company’s charter documents or otherwise), and insurance policies
covering the Executive, nor shall anything herein limit or otherwise affect such
rights as the Executive may have under any other contract or agreement entered
into after the Effective Date with the Company.  Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any
benefit, plan, policy, practice or program of, or any contract or agreement
entered into with, the Company shall be payable in accordance with such benefit,
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.  At all times during the Executive’s employment with
the Company and thereafter, the Company shall provide (to the extent permissible
under applicable law) the Executive with indemnification and D&O insurance
insuring the Executive against insurable events which occur or have occurred
while the Executive was a director or the Executive officer of the Company, on
terms and conditions that are at least as generous as that then provided to any
other current or former director or the Executive officer of the Company or any
Affiliate.  Such indemnification and D&O insurance shall be provided in a manner
that complies with Treasury Regulation Section 1.409A-1(b)(10).

Section 12.

Full Settlement; Mitigation.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others, provided that nothing herein shall preclude the Company
from separately pursuing recovery from the Executive based on any such claim.
 In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts (including amounts for
damages for breach) payable to the Executive under any of the provisions of this
Agreement, and such amounts shall not be reduced whether or not the Executive
obtains other employment.

Section 13.

Dispute Resolution.

Any disagreement, dispute, controversy or claim arising out of or relating to
this Agreement or the interpretation of this Agreement or any arrangements
relating to this Agreement or contemplated in this Agreement or the breach,
termination or invalidity thereof shall be settled by final and binding
arbitration administered by JAMS in San Diego, California in accordance with the
then existing JAMS arbitration rules applicable to employment disputes (the
“JAMS Rules”); provided that, notwithstanding any provision in such rules to the
contrary, in all cases the parties shall be entitled to reasonable discovery.
 In the event of such an arbitration proceeding, the Executive and the Company
shall select a mutually acceptable neutral arbitrator from among the JAMS panel
of arbitrators.  In the event the Executive and the Company cannot agree on an
arbitrator, the arbitrator shall be selected in accordance with the then
existing JAMS Rules.  Neither the Executive nor the Company nor the arbitrator
shall disclose the existence, content or results of any arbitration hereunder
without the prior written consent of all parties, except to the extent necessary
to enforce any arbitration award in a court of competent jurisdiction.  Except
as provided herein, the Federal Arbitration Act shall govern the interpretation
of, enforcement of and all proceedings under this agreement to arbitrate.  The
arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of the state of California, or federal law, or both, as applicable,
and the arbitrator is without jurisdiction to apply any different substantive
law.  The arbitrator shall have the authority to entertain a motion to dismiss
and/or a motion for summary judgment by any party and shall apply the standards
governing such motions under the Federal Rules of Civil Procedure.  The
arbitrator shall render an award and a written, reasoned opinion in support
thereof.  Judgment upon the award may be entered in any court having
jurisdiction thereof.  The Executive shall not be required to pay any
arbitration fee or cost that is unique to arbitration or greater than any amount
he would be required to pay to pursue his claims in a court of competent
jurisdiction.

Section 14.

Executive’s Covenants.    

(a)

Confidentiality.  The Executive acknowledges that in the course of his
employment with the Company, he has acquired non-public privileged or
confidential information and trade secrets concerning the operations, future
plans and methods of doing business (“Proprietary Information”) of the Company
and its Affiliates; and the Executive agrees that it would be extremely damaging
to the Company and its Affiliates if such Proprietary Information were disclosed
to a competitor of the Company and its Affiliates or to any other person or
corporation.  The Executive understands and agrees that all Proprietary
Information has been divulged to the Executive in confidence and further
understands and agrees to keep all Proprietary Information secret and
confidential (except for such information which is or becomes publicly available
other than as a result of a breach by the Executive of this provision or
information the Executive is required by any governmental, administrative or
court order to disclose) without limitation in time.  In view of the nature of
the Executive’s employment and the Proprietary Information the Executive has
acquired during the course of such employment, the Executive likewise agrees
that the Company and its Affiliates would be irreparably harmed by any
disclosure of Proprietary Information in violation of the terms of this
paragraph and that the Company and its Affiliates shall therefore be entitled to
preliminary and/or permanent injunctive relief prohibiting the Executive from
engaging in any activity or threatened activity in violation of the terms of
this paragraph and to any other relief available to them.  Inquiries regarding
whether specific information constitutes Proprietary Information shall be
directed to the Company’s Senior Vice President, Public Policy (or, if such
position is vacant, the Company’s then Chief Executive Officer); provided, that
the Company shall not unreasonably classify information as Proprietary
Information.

(b)

Non-Solicitation of Employees.  The Executive recognizes that he possesses and
will possess confidential information about other employees of the Company and
its Affiliates relating to their education, experience, skills, abilities,
compensation and benefits, and inter-personal relationships with customers of
the Company and its Affiliates.  The Executive recognizes that the information
he possesses and will possess about these other employees is not generally
known, is of substantial value to the Company and its Affiliates in developing
their business and in securing and retaining customers, and has been and will be
acquired by him because of his business position with the Company and its
Affiliates.  The Executive agrees that at all times during the Executive’s
employment with the Company and for a period of one (1) year thereafter, he will
not, directly or indirectly, solicit or recruit any employee of the Company or
its Affiliates for the purpose of being employed by him or by any competitor of
the Company or its Affiliates on whose behalf he is acting as an agent,
representative or employee and that he will not convey any such confidential
information or trade secrets about other employees of the Company and its
Affiliates to any other person; provided, however, that it shall not constitute
a solicitation or recruitment of employment in violation of this paragraph to
discuss employment opportunities with any employee of the Company or its
Affiliates who has either first contacted the Executive or regarding whose
employment the Executive has discussed with and received the written approval of
the Company’s Vice President, Human Resources (or, if such position is vacant,
the Company’s then Chief Executive Officer), prior to making such solicitation
or recruitment.  In view of the nature of the Executive’s employment with the
Company, the Executive likewise agrees that the Company and its Affiliates would
be irreparably harmed by any solicitation or recruitment in violation of the
terms of this paragraph and that the Company and its Affiliates shall therefore
be entitled to preliminary and/or permanent injunctive relief prohibiting the
Executive from engaging in any activity or threatened activity in violation of
the terms of this paragraph and to any other relief available to them.

(c)

Survival of Provisions.  The obligations contained in Section 14(a) and Section
14(b) above shall survive the termination of the Executive’s employment within
the Company and shall be fully enforceable thereafter.  If it is determined by a
court of competent jurisdiction in any state that any restriction in Section
14(a) or Section 14(b) above is excessive in duration or scope or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the law of that state.

(d)

Release; Lump Sum Payment.  In the event of the Executive’s Involuntary
Termination,  if the Executive (i) agrees to the covenants described in Section
14(a) and Section 14(b) above, (ii) executes a release (the “Release”) of all
claims substantially in the form attached hereto as Exhibit A within fifty (50)
days after the date of Involuntary Termination and does not revoke such Release
in accordance with the terms thereof, and (iii) agrees to provide the consulting
services described in Section 14(e) below, then in consideration for such
covenants, the Company shall pay the Executive, in one cash lump sum, an amount
(the “Consulting Payment”) in cash equal to the greater of:  (X) 170% of the
Executive’s Annual Base Salary as in effect on the Date of Termination, and (Y)
the Executive’s Annual Base Salary as in effect on the Date of Termination, plus
the Executive’s Average Annual Bonus.  Except as provided in this subsection,
the Consulting Payment shall be paid on such date as is determined by the
Company within the ten (10) day period commencing on the 60th day after the date
of the Executive’s Involuntary Termination; provided, however, that if the
Executive is a Specified Employee on the date of the Executive’s Involuntary
Termination, the Consulting Payment shall be paid as provided in Section 10
hereof.  The Executive shall have the right to elect to defer the Consulting
Payment under the terms and conditions of the Company’s Deferred Compensation
Plan.  Any such deferral election shall be made in accordance with Section 18(b)
hereof.

(e)

Consulting.  If the Executive agrees to the covenants described in Section 14(d)
above,  then the Executive shall have the obligation to provide consulting
services to the Company as an independent contractor, commencing on the Date of
Termination and ending on the second anniversary of the Date of Termination (the
“Consulting Period”).  The Executive shall hold himself available at reasonable
times and on reasonable notice to render such consulting services as may be so
assigned to him by the Board or the Company’s then Chief Executive Officer;
provided, however, that unless the parties otherwise agree, the consulting
services rendered by the Executive during the Consulting Period shall not exceed
twenty (20) hours each month; and, provided, further, that the consulting
services rendered by the Executive during the Consulting Period shall in no
event exceed twenty percent (20%) of the average level of services performed by
the Executive for the Company over the thirty-six (36) month period immediately
preceding the Executive’s Separation from Service (or the full period of
services to the Company, if the Executive has been providing services to the
Company for less than thirty-six (36) months).  The Company agrees to use its
best efforts during the Consulting Period to secure the benefit of the
Executive’s consulting services so as to minimize the interference with the
Executive’s other activities, including requiring the performance of consulting
services at the Company’s offices only when such services may not be reasonably
performed off-site by the Executive.

Section 15.

Legal Fees.  

(a)

Reimbursement of Legal Fees.  Subject to subsection (b), in the event of the
Executive’s Separation from Service either (1) prior to a Change in Control, or
(2) on or within two (2) years following a Change in Control, the Company shall
reimburse the Executive for all legal fees and expenses (including but not
limited to fees and expenses in connection with any arbitration) incurred by the
Executive in disputing any issue arising under this Agreement relating to the
Executive’s Separation from Service or in seeking to obtain or enforce any
benefit or right provided by this Agreement.  

(b)

Requirements for Reimbursement.  The Company shall reimburse the Executive’s
legal fees and expenses pursuant to subsection (a) above only to the extent the
arbitrator or court determines the following:  (i) the Executive disputed such
issue, or sought to obtain or enforce such benefit or right, in good faith, (ii)
the Executive had a reasonable basis for such claim, and (iii) in the case of
subsection (a)(1) above, the Executive is the prevailing party.  In addition,
the Company shall reimburse such legal fees and expenses, only if such legal
fees and expenses are incurred during the twenty (20) year period beginning on
the date of the Executive’s Separation from Service.   The legal fees and
expenses paid to the Executive for any taxable year of the Executive shall not
affect the legal fees and expenses paid to the Executive for any other taxable
year of the Executive.  The legal fees and expenses shall be paid to the
Executive on or before the last day of the Executive’s taxable year following
the taxable year in which the fees or expenses are incurred.  The Executive’s
right to reimbursement of legal fees and expenses shall not be subject to
liquidation or exchange for any other benefit.  Such right to reimbursement of
legal fees and expenses shall be provided in a manner that complies with
Treasury Regulation Section 1.409A-3(i)(1)(iv).  If the Executive is a Specified
Employee on the date of the Executive’s Separation from Service, such right to
reimbursement of legal fees and expenses shall be paid as provided in Section 10
hereof.

Section 16.

Successors.

(a)

Assignment by the Executive.  This Agreement is personal to the Executive and
without the prior written consent of Sempra Energy shall not be assignable by
the Executive otherwise than by will or the laws of descent and distribution.
 This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives.

(b)

Successors and Assigns of Sempra Energy.  This Agreement shall inure to the
benefit of and be binding upon Sempra Energy, its successors and assigns.
 Sempra Energy may not assign this Agreement to any person or entity (except for
a successor described in Section 16(c), (d) or (e) below) without the
Executive’s written consent.

(c)

Assumption.  Sempra Energy shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Sempra Energy to assume
expressly and agree to perform the obligations and satisfy and discharge the
liabilities of this Agreement in the same manner and to the same extent that
Sempra Energy would have been required to perform the obligations and satisfy
and discharge the liabilities under this Agreement if no such succession had
taken place, and Sempra Energy shall have no further obligations and liabilities
under this Agreement.  Upon such assumption, references to Sempra Energy in this
Agreement shall be replaced with references to such successor.

(d)

Sale of Subsidiary.  In the event that (i) the Executive is employed by a direct
or indirect subsidiary of Sempra Energy that is a member of the Sempra Energy
Control Group, (ii) Sempra Energy, directly or indirectly through one or more
intermediaries, sells or otherwise disposes of such subsidiary, and (iii) such
subsidiary ceases to be a member of the Sempra Energy Control Group, then if, on
the date such subsidiary ceases to be a member of the Sempra Energy Control
Group, the Executive continues in employment with such subsidiary and the
Executive does not have a Separation from Service, Sempra Energy shall require
such subsidiary or any successor (whether direct or indirect, by purchase
merger, consolidation or otherwise) to such subsidiary, or the parent thereof,
to assume expressly and agree to perform the obligations and satisfy and
discharge the liabilities under this Agreement in the same manner and to the
same extent that Sempra Energy would have been required to perform the
obligations and satisfy and discharge the liabilities under this Agreement, if
such subsidiary had not ceased to be part of the Sempra Energy Control Group,
and, upon such assumption, Sempra Energy shall have no further obligations and
liabilities under the Agreement.  Upon such assumption, (i) references to Sempra
Energy in this Agreement shall be replaced with references to such subsidiary,
or such successor or parent thereof, assuming this Agreement, and (ii)
subsection (b) of the definition of “Cause” and subsection (b) of the definition
of “Good Reason” shall apply thereafter, as if a Change in Control had occurred
on the date of such cessation.

(e)

Sale of Assets of Subsidiary.  In the event that (i) the Executive is employed
by a direct or indirect subsidiary of Sempra Energy, and (ii) such subsidiary
sells or otherwise disposes of substantial assets of such subsidiary to an
unrelated service recipient, as determined under Treasury Regulation Section
1.409A-1(f)(2)(ii) (the “Asset Purchaser”), in a transaction described in
Treasury Regulation Section 1.409A-1(h)(4) (an “Asset Sale”), then if, on the
date of such Asset Sale, the Executive becomes employed by the Asset Purchaser,
Sempra Energy and the Asset Purchaser shall specify, in accordance with Treasury
Regulation Section 1.409A-1(h)(4), that the Executive shall not be treated as
having a Separation from Service, and Sempra Energy shall require such Asset
Purchaser, or the parent thereof, to assume expressly and agree to perform the
obligations and satisfy and discharge the liabilities under this Agreement in
the same manner and to the same extent that Sempra Energy would have been
required to perform the obligations and satisfy and discharge the liabilities
under this Agreement, if the Asset Sale had not taken place, and, upon such
assumption, Sempra Energy shall have no further obligations and liabilities
under the Agreement.  Upon such assumption, (i) references to Sempra Energy in
this Agreement shall be replaced with references to the Asset Purchaser or the
parent thereof, as applicable, and (ii) subsection (b) of the definition of
“Cause” and subsection (b) of the definition of “Good Reason” shall apply
thereafter, as if a Change in Control had occurred on the date of the Asset
Sale.

Section 17.

Administration Prior to Change in Control.  Prior to a Change in Control, the
Compensation Committee shall have full and complete authority to construe and
interpret the provisions of this Agreement, to determine an individual’s
entitlement to benefits under this Agreement, to make in its sole and absolute
discretion all determinations contemplated under this Agreement, to investigate
and make factual determinations necessary or advisable to administer or
implement this Agreement, and to adopt such rules and procedures as it deems
necessary or advisable for the administration or implementation of this
Agreement.  All determinations made under this Agreement by the Compensation
Committee shall be final and binding on all interested persons.  Prior to a
Change in Control, the Compensation Committee may delegate responsibilities for
the operation and administration of this Agreement to one or more officers or
employees of the Company.  The provisions of this Section 17 shall terminate and
be of no further force and effect upon the occurrence of a Change in Control.   

Section 18.

Section 409A of the Code.

(a)

Compliance with and Exemption from Section 409A of the Code.  Certain payments
and benefits payable under this Agreement (including, without limitation, the
Section 409A Payments) are intended to comply with the requirements of Section
409A of the Code.  Certain payments and benefits payable under this Agreement
are intended to be exempt from the requirements of Section 409A of the Code.
 This Agreement shall be interpreted in accordance with the applicable
requirements of, and exemptions from, Section 409A of the Code and the Treasury
Regulations thereunder.  To the extent the payments and benefits under this
Agreement are subject to Section 409A of the Code, this Agreement shall be
interpreted, construed and administered in a manner that satisfies the
requirements of Sections 409A(a)(2), (3) and (4) of the Code and the Treasury
Regulations thereunder (subject to the transitional relief under Internal
Revenue Service Notice 2005-1, the Proposed Regulations under Section 409A of
the Code, Internal Revenue Service Notice 2006-79, Internal Revenue Service
Notice 2007-78, Internal Revenue Service Notice 2007-86 and other applicable
authority issued by the Internal Revenue Service).  As provided in Internal
Revenue Notice 2007-86, notwithstanding any other provision of this Agreement,
with respect to an election or amendment to change a time or form of payment
under this Agreement made on or after January 1, 2008 and on or before December
31, 2008, the election or amendment shall apply only with respect to payments
that would not otherwise be payable in 2008, and shall not cause payments to be
made in 2008 that would not otherwise be payable in 2008.  If the Company and
the Executive determine that any compensation, benefits or other payments that
are payable under this Agreement and intended to comply with Sections
409A(a)(2), (3) and (4) of the Code do not comply with Section 409A of the Code,
the Treasury Regulations thereunder and other applicable authority issued by the
Internal Revenue Service, to the extent permitted under Section 409A of the
Code, the Treasury Regulations thereunder and any applicable authority issued by
the Internal Revenue Service, the Company and the Executive agree to amend this
Agreement, or take such other actions as the Company and the Executive deem
reasonably necessary or appropriate, to cause such compensation, benefits and
other payments to comply with the requirements of Section 409A of the Code, the
Treasury Regulations thereunder and other applicable authority issued by the
Internal Revenue Service, while providing compensation, benefits and other
payments that are, in the aggregate, no less favorable than the compensation,
benefits and other payments provided under this Agreement.  In the case of any
compensation, benefits or other payments that are payable under this Agreement
and intended to comply with Sections 409A(a)(2), (3) and (4) of the Code, if any
provision of the Agreement would cause such compensation, benefits or other
payments to fail to so comply, such provision shall not be effective and shall
be null and void with respect to such compensation, benefits or other payments
to the extent such provision would cause a failure to comply, and such provision
shall otherwise remain in full force and effect.

(b)

Deferral Elections.  As provided in Sections 5(f), 6(h) and 14(d), the Executive
may elect to defer the Pre-Change in Control Severance Payment, the Post-Change
in Control Severance Payment and the Consulting Payment as follows.    The
Executive’s deferral election shall satisfy the requirements of Treasury
Regulation Section 1.409A-2(b) and the terms and conditions of the Deferred
Compensation Plan.  Such deferral election shall designate the whole percentage
(up to a maximum of 100%) of the Pre-Change in Control Severance Payment, the
Post-Change in Control Severance Payment and the Consulting Payment to be
deferred, shall be irrevocable when made, and shall not take effect until at
least twelve (12) months after the date on which the election is made.  Such
deferral election shall provide that the amount deferred shall be deferred for a
period of not less than five (5) years from the date the payment of the amount
deferred would otherwise have been made, in accordance with Treasury Regulation
Section 1.409A-2(b)(1)(ii).

Section 19.

Miscellaneous.

(a)

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of California, without reference to its principles of
conflict of laws.  The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.  This Agreement may not be amended,
modified, repealed, waived, extended or discharged except by an agreement in
writing signed by the party against whom enforcement of such amendment,
modification, repeal, waiver, extension or discharge is sought.  No person,
other than pursuant to a resolution of the Board or a committee thereof, shall
have authority on behalf of the Company to agree to amend, modify, repeal,
waive, extend or discharge any provision of this Agreement or anything in
reference thereto.

(b)

Notices.  All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed, in either case, to
the Company’s headquarters or to such other address as either party shall have
furnished to the other in writing in accordance herewith.  Notices and
communications shall be effective when actually received by the addressee.

(c)

Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(d)

Taxes.  The Company may withhold from any amounts payable under this Agreement
such federal, state or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.

(e)

No Waiver.  The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 1 hereof, or the right of the
Company to terminate the Executive’s employment for Cause pursuant to Section 1
hereof shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.

(f)

Entire Agreement; Exclusive Benefit; Supersession of Prior Agreement.  This
instrument contains the entire agreement of the Executive, the Company or any
predecessor or subsidiary thereof with respect to any severance or termination
pay.  The Pre-Change in Control Severance Payment, the Post-Change in Control
Severance Payment and all other benefits provided hereunder shall be in lieu of
any other severance payments to which the Executive is entitled under any other
severance plan or program or arrangement sponsored by the Company, as well as
pursuant to any individual employment or severance agreement that was entered
into by the Executive and the Company, and, upon the Effective Date of this
Agreement, all such plans, programs, arrangements and agreements are hereby
automatically superseded and terminated.

(g)

No Right of Employment.  Nothing in this Agreement shall be construed as giving
the Executive any right to be retained in the employ of the Company or shall
interfere in any way with the right of the Company to terminate the Executive’s
employment at any time, with or without Cause.

(h)

Unfunded Obligation.  The obligations under this Agreement shall be unfunded.
 Benefits payable under this Agreement shall be paid from the general assets of
the Company.  The Company shall have no obligation to establish any fund or to
set aside any assets to provide benefits under this Agreement.

(i)

Termination upon Sale of Assets of Subsidiary.  Notwithstanding anything
contained herein, this Agreement shall automatically terminate and be of no
further force and effect and no benefits shall be payable hereunder in the event
that (i) the Executive is employed by a direct or indirect subsidiary of Sempra
Energy, and (ii) an Asset Sale (as defined in Section 16(e)) occurs (other than
such a sale or disposition which is part of a transaction or series of
transactions which would result in a Change in Control), and (iii) as a result
of such Asset Sale, the Executive is offered employment by the Asset Purchaser
in an executive position with reasonably comparable status, compensation,
benefits and severance agreement (including the assumption of this Agreement in
accordance with Section 16(e)) and which is consistent with the Executive’s
experience and education, but the Executive declines to accept such offer and
the Executive fails to become employed by the Asset Purchaser on the date of the
Asset Sale.  

(j)

Term.  The term of this Agreement shall commence on the Effective Date and shall
continue until the third (3rd) anniversary of the Effective Date; provided,
however, that commencing on the second (2nd) anniversary of the Effective Date
(and each anniversary of the Effective Date thereafter), the term of this
Agreement shall automatically be extended for one (1) additional year, unless at
least ninety (90) days prior to such date, the Company or the Executive shall
give written notice to the other party that it or he, as the case may be, does
not wish to so extend this Agreement.  Notwithstanding the foregoing, if the
Company gives such written notice to the Executive less than two (2) years after
a Change in Control, the term of this Agreement shall be automatically extended
until the later of (A) the date that is one (1) year after the anniversary of
the Effective Date that follows such written notice or (B) the second (2nd)
anniversary of the Change in Control Date.

(k)

Counterparts.  This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.




[remainder of page intentionally left blank]








 




IN WITNESS WHEREOF, the Executive and, pursuant to due authorization from its
Board of Directors, the Company have caused this Agreement to be executed as of
the day and year first above written.

SEMPRA ENERGY




G. Joyce Rowland

Senior Vice President - Human Resources, Diversity & Inclusion




_____________________________________

Date




EXECUTIVE










M. Javade Chaudhri

Executive Vice President and General Counsel




_____________________________________

Date








 










EXHIBIT A




GENERAL RELEASE

This GENERAL RELEASE (the “Agreement”), dated ___________, is made by and
between ______________________________, a California corporation (the “Company”)
and  ___________________________ (“you” or “your”).

WHEREAS, you and the Company have previously entered into that certain Severance
Pay Agreement dated ____________, 20___ (the “Severance Pay Agreement”); and

WHEREAS, Section 14(d) of the Severance Pay Agreement provides for the payment
of a benefit to you by the Company in consideration for certain covenants,
including your execution and non-revocation of a general release of claims by
you against the Company and its subsidiaries and affiliates.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, you and the Company hereby agree as follows:

ONE:  Your signing of this Agreement confirms that your employment with the
Company shall terminate at the close of business on ____________, or earlier
upon our mutual agreement.

TWO:  As a material inducement for the payment of the benefit under Section
14(d) of the Severance Pay Agreement, and except as otherwise provided in this
Agreement, you and the Company hereby irrevocably and unconditionally release,
acquit and forever discharge the other from any and all Claims either may have
against the other.  For purposes of this Agreement and the preceding sentence,
the words “Releasee” or “Releasees” and “Claim” or “Claims” shall have the
meanings set forth below:

(a)

The words “Releasee” or “Releasees” shall refer to you and to the Company and
each of the Company’s owners, stockholders, predecessors, successors, assigns,
agents, directors, officers, employees, representatives, attorneys, advisors,
parent companies, divisions, subsidiaries, affiliates (and agents, directors,
officers, employees, representatives, attorneys and advisors of such parent
companies, divisions, subsidiaries and affiliates) and all persons acting by,
through, under or in concert with any of them.

(b)

The words “Claim” or “Claims” shall refer to any charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorneys’ fees and costs actually incurred) of any nature
whatsoever, known or unknown, suspected or unsuspected, which you or the Company
now, in the past or, except as limited by law or regulation such as the Age
Discrimination in Employment Act (ADEA), in the future may have, own or hold
against any of the Releasees; provided, however, that the word “Claim” or
“Claims” shall not refer to any charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) arising under [identify severance,
employee benefits, stock option, indemnification and D&O  and other agreements
containing duties, rights obligations etc. of either party that are to remain
operative].  Claims released pursuant to this Agreement by you and the Company
include, but are not limited to, rights arising out of alleged violations of any
contracts, express or implied, any tort, any claim that you failed to perform or
negligently performed or breached your duties during employment at the Company,
any legal restrictions on the Company’s right to terminate employees or any
federal, state or other governmental statute, regulation, or ordinance,
including, without limitation:  (1) Title VII of the Civil Rights Act of 1964
(race, color, religion, sex and national origin discrimination); (2) 42 U.S.C. §
1981 (discrimination); (3) 29 U.S.C. §§ 621–634 (age discrimination); (4) 29
U.S.C. § 206(d)(l) (equal pay); (5) 42 U.S.C. §§ 12101, et seq. (disability);
(6) the California Constitution, Article I, Section 8 (discrimination); (7) the
California Fair Employment and Housing Act (discrimination, including race,
color, national origin, ancestry, physical handicap, medical condition, marital
status, religion, sex or age); (8) California Labor Code Section 1102.1 (sexual
orientation discrimination); (9) the Executive Order 11246 (race, color,
religion, sex and national origin discrimination); (10) the Executive Order
11141 (age discrimination); (11) §§ 503 and 504 of the Rehabilitation Act of
1973 (handicap discrimination); (12) The Worker Adjustment and Retraining Act
(WARN Act); (13) the California Labor Code (wages, hours, working conditions,
benefits and other matters); (14) the Fair Labor Standards Act (wages, hours,
working conditions and other matters); the Federal Employee Polygraph Protection
Act (prohibits employer from requiring employee to take polygraph test as
condition of employment); and (15) any federal, state or other governmental
statute, regulation or ordinance which is similar to any of the statutes
described in clauses (1) through (14).

THREE:  You and the Company expressly waive and relinquish all rights and
benefits afforded by any statute (including but not limited to Section 1542 of
the Civil Code of the State of California) which limits the effect of a release
with respect to unknown claims.  You and the Company do so understanding and
acknowledging the significance of the release of unknown claims and the waiver
of statutory protection against a release of unknown claims (including but not
limited to Section 1542).  Section 1542 of the Civil Code of the State of
California states as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

Thus, notwithstanding the provisions of Section 1542 or of any similar statute,
and for the purpose of implementing a full and complete release and discharge of
the Releasees, you and the Company expressly acknowledge that this Agreement is
intended to include in its effect, without limitation, all Claims which are
known and all Claims which you or the Company do not know or suspect to exist in
your or the Company’s favor at the time of execution of this Agreement and that
this Agreement contemplates the extinguishment of all such Claims.

FOUR:  The parties acknowledge that they might hereafter discover facts
different from, or in addition to, those they now know or believe to be true
with respect to a Claim or Claims released herein, and they expressly agree to
assume the risk of possible discovery of additional or different facts, and
agree that this Agreement shall be and remain effective, in all respects,
regardless of such additional or different discovered facts.

FIVE:  You hereby represent and acknowledge that you have not filed any Claim of
any kind against the Company or others released in this Agreement.  You further
hereby expressly agree never to initiate against the Company or others released
in this Agreement any administrative proceeding, lawsuit or any other legal or
equitable proceeding of any kind asserting any Claims that are released in this
Agreement.

The Company hereby represents and acknowledges that it has not filed any Claim
of any kind against you or others released in this Agreement.  The Company
further hereby expressly agrees never to initiate against you or others released
in this Agreement any administrative proceeding, lawsuit or any other legal or
equitable proceeding of any kind asserting any Claims that are released in this
Agreement.

SIX:  You hereby represent and agree that you have not assigned or transferred,
or attempted to have assigned or transfer, to any person or entity, any of the
Claims that you are releasing in this Agreement.

The Company hereby represents and agrees that it has not assigned or
transferred, or attempted to have assigned or transfer, to any person or entity,
any of the Claims that it is releasing in this Agreement.

SEVEN:  As a further material inducement to the Company to enter into this
Agreement, you hereby agree to indemnify and hold each of the Releasees harmless
from all loss, costs, damages, or expenses, including without limitation,
attorneys’ fees incurred by the Releasees, arising out of any breach of this
Agreement by you or the fact that any representation made in this Agreement by
you was false when made.

As a further material inducement to you to enter into this Agreement, the
Company hereby agrees to indemnify and hold each of the Releasees harmless from
all loss, costs, damages, or expenses, including without limitation, attorneys’
fees incurred by the Releasees, arising out of any breach of this Agreement by
it or the fact that any representation made in this Agreement by it was
knowingly false when made.

EIGHT:  You and the Company represent and acknowledge that in executing this
Agreement, neither is relying upon any representation or statement not set forth
in this Agreement or the Severance Agreement.

NINE:

(a)

This Agreement shall not in any way be construed as an admission by the Company
that it has acted wrongfully with respect to you or any other person, or that
you have any rights whatsoever against the Company, and the Company specifically
disclaims any liability to or wrongful acts against you or any other person, on
the part of itself, its employees or its agents.  This Agreement shall not in
any way be construed as an admission by you that you have acted wrongfully with
respect to the Company, or that you failed to perform your duties or negligently
performed or breached your duties, or that the Company had good cause to
terminate your employment.

(b)

If you are a party or are threatened to be made a party to any proceeding by
reason of the fact that you were an officer or director of the Company, the
Company shall indemnify you against any expenses (including reasonable
attorneys’ fees; provided, that counsel has been approved by the Company prior
to retention, which approval shall not be unreasonably withheld), judgments,
fines, settlements and other amounts actually or reasonably incurred by you in
connection with that proceeding; provided, that you acted in good faith and in a
manner you reasonably believed to be in the best interest of the Company.  The
limitations of California Corporations Code Section 317 shall apply to this
assurance of indemnification.

(c)

You agree to cooperate with the Company and its designated attorneys,
representatives and agents in connection with any actual or threatened judicial,
administrative or other legal or equitable proceeding in which the Company is or
may become involved.  Upon reasonable notice, you agree to meet with and provide
to the Company or its designated attorneys, representatives or agents all
information and knowledge you have relating to the subject matter of any such
proceeding.  The Company agrees to reimburse you for any reasonable costs you
incur in providing such cooperation.

TEN:  This Agreement is made and entered into in California.  This Agreement
shall in all respects be interpreted, enforced and governed by and under the
laws of the State of California and applicable Federal law.  Any dispute about
the validity, interpretation, effect or alleged violation of this Agreement (an
“arbitrable dispute”) must be submitted to arbitration in San Diego, California.
 Arbitration shall take place before an experienced employment arbitrator
licensed to practice law in such state and selected in accordance with the then
existing JAMS arbitration rules applicable to employment disputes; provided,
however, that in any event, the arbitrator shall allow reasonable discovery.
 Arbitration shall be the exclusive remedy for any arbitrable dispute.  The
arbitrator in any arbitrable dispute shall not have authority to modify or
change the Agreement in any respect.  You and the Company shall each be
responsible for payment of one-half (1/2) the amount of the arbitrator’s fee(s);
provided, however, that in no event shall you be required to pay any fee or cost
of arbitration that is unique to arbitration or exceeds the costs you would have
incurred had any arbitrable dispute been pursued in a court of competent
jurisdiction.  The Company shall make up any shortfall.  Should any party to
this Agreement institute any legal action or administrative proceeding against
the other with respect to any Claim waived by this Agreement or pursue any
arbitrable dispute by any method other than arbitration, the prevailing party
shall be entitled to recover from the non-prevailing party all damages, costs,
expenses and attorneys’ fees incurred as a result of that action.  The
arbitrator’s decision and/or award shall be rendered in writing and will be
fully enforceable and subject to an entry of judgment by the Superior Court of
the State of California for the County of San Diego, or any other court of
competent jurisdiction.

ELEVEN:  Both you and the Company understand that this Agreement is final and
binding eight (8) days after its execution and return.  Should you nevertheless
attempt to challenge the enforceability of this Agreement as provided in
Paragraph TEN or, in violation of that Paragraph, through litigation, as a
further limitation on any right to make such a challenge, you shall initially
tender to the Company, by certified check delivered to the Company, all monies
received pursuant to Section 14(d) of the Severance Pay Agreement, plus
interest, and invite the Company to retain such monies and agree with you to
cancel this Agreement and void the Company’s obligations under Section 14(d) of
the Severance Pay Agreement.  In the event the Company accepts this offer, the
Company shall retain such monies and this Agreement shall be canceled and the
Company shall have no obligation under Section 14(d) of the Severance Pay
Agreement.  In the event the Company does not accept such offer, the Company
shall so notify you and shall place such monies in an interest-bearing escrow
account pending resolution of the dispute between you and the Company as to
whether or not this Agreement and the Company’s obligations under Section 14(d)
of the Severance Pay Agreement shall be set aside and/or otherwise rendered
voidable or unenforceable.  Additionally, any consulting agreement then in
effect between you and the Company shall be immediately rescinded with no
requirement of notice.

TWELVE:  Any notices required to be given under this Agreement shall be
delivered either personally or by first class United States mail, postage
prepaid, addressed to the respective parties as follows:

To Company:

[TO COME]

Attn:  [TO COME]

To You:

______________________


______________________


______________________

THIRTEEN:  You understand and acknowledge that you have been given a period of
forty-five (45) days to review and consider this Agreement (as well as
statistical data on the persons eligible for similar benefits) before signing it
and may use as much of this forty-five (45) day period as you wish prior to
signing.  You are encouraged, at your personal expense, to consult with an
attorney before signing this Agreement.  You understand and acknowledge that
whether or not you do so is your decision.  You may revoke this Agreement within
seven (7) days of signing it.  If you wish to revoke, the Company’s Vice
President, Human Resources must receive written notice from you no later than
the close of business on the seventh (7th) day after you have signed the
Agreement.  If revoked, this Agreement shall not be effective and enforceable,
and you will not receive payments or benefits under Section 14(d) of the
Severance Pay Agreement.

FOURTEEN:  This Agreement constitutes the entire agreement of the parties hereto
and supersedes any and all other agreements (except the Severance Pay Agreement)
with respect to the subject matter of this Agreement, whether written or oral,
between you and the Company.  All modifications and amendments to this Agreement
must be in writing and signed by the parties.

FIFTEEN:  Each party agrees, without further consideration, to sign or cause to
be signed, and to deliver to the other party, any other documents and to take
any other action as may be necessary to fulfill the obligations under this
Agreement.

SIXTEEN:  If any provision of this Agreement or the application thereof is held
invalid, the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provisions or
application; and to this end the provisions of this Agreement are declared to be
severable.

SEVENTEEN:  This Agreement may be executed in counterparts.

I have read the foregoing General Release, and I accept and agree to the
provisions it contains and hereby execute it voluntarily and with full
understanding of its consequences.  I am aware it includes a release of all
known or unknown claims.

DATED:  __________

__________________________________________

DATED:  __________

__________________________________________

You acknowledge that you first received this Agreement on [date].

_________________________












